Title: To George Washington from Jabez Bowen, 25 October 1789
From: Bowen, Jabez
To: Washington, George


          
            Sir
            Providence [R.I.] Octobr 25 1789
          
          I should have done my self The Honour of paying my Respects to you in person, did not my Duty require my attendance at The General Assembly tomorrow at South Kingston, where The great Question of calling a State Convention to adopt the Federal Constitution will be acted upon. we hope for a favourable Issue, but cannot be free from Fear, lest we may be disappointed Thro The Intrigues of The Enemies of all good Government. if we can agree to Call a Convention all will end well, if not our situation will be truly miserable.
          I shall be at Home on Sunday next and shall Think my self highly Honoured if you[r] Excellency will take Providence in your way on your Return, and spend a little time with us. I should hope That your Thus kindly noticing of us will not be of any disadvantage towards Establishing The great Cause That we have been so long engaged in promoting.
          Mrs Bowen presents her most Respectfull Compliments and hopes you will favour us with a Visit. with sentiments of the

highest Respect and Esteeme, I Remain Your Excellencys, most Obedent and verry Humble Servant
          
            Jabez Bowen
          
        